DARDEN, Judge,
concurring in result.
I concur only in the result. While I am disturbed by the majority’s interpretation limiting a sheriffs statutory duty to provide medical care to an inmate, I do not believe that the facts in the case before us, combined with the paucity of argument and authority propounded by appellant Northeast, See Ind. Appellate Rule 8.3(A)(7), combine to sustain appellant’s burden of convincing us the trial court erred. Northeast appeals a negative judgment.1 In review of a negative judgment, the “appellate tribunal must be convinced that the evidence as a whole was such that it leads unerringly and unmistakably to a decision opposite that reached by the trial court.” Spranger v. State, 650 N.E.2d 1117, 1119 (Ind.1995). Essentially, the inquiry is “whether there is no way the court could have reached its decision.” Id. at 1120 (emphasis in original). I do not find that the record before us leads to such a result, based upon Northeast’s arguments. Accordingly, I do not believe that this case warrants the holding which the majority has reached and which now becomes a matter of law. I would affirm on the grounds that Northeast has failed to convince us that the evidence leads unerringly and unmistakably to a decision that the Sheriff must pay for this treatment.

. A negative judgment is one entered against a party who bears the burden of proof. Vanderburgh County v. Rittenhouse, 575 N.E.2d 663, 666 (Ind.Ct.App.1991).